Citation Nr: 1737325	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  08-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Obstructive Sleep Apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board has since, in August 2015, May 2016 and February 2017, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical nexus opinion regarding the origins of this disorder, particularly in terms of its purported relationship with the Veteran's military service, as well as supplemental comment (addendum opinion) on this determinative issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sleep apnea as likely as not started during his military service, even if not actually diagnosed until years later after the conclusion of his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, though, as the Board is granting service connection for sleep apnea, resolving the appeal of this claim favorably, no further discussion of VA's duties to notify and assist with regards to this claim is necessary.

II.  Service Connection

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Disorders diagnosed after discharge will still be service-connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish entitlement to service connection the record must contain: (1) competent and credible, so probative, evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno, 6 Vet. App. at 469; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias....").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran contends, essentially, that his symptoms of heavy excessive snoring and trouble sleeping noted in service were early manifestations of the OSA later diagnosed.  His post-service VA treatment records confirm this diagnosis.  So the determinative issue is not so much whether he has this condition, instead, whether it dates back to his military service as he is alleging.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In his May 2008 Substantive Appeal to the Board (on VA Form 9), the Veteran stated that he was "often chastised for [his] heavy excessive snoring while on active duty."  He further stated that he was a heavy sleeper, and he tried to get medical treatment because he was "tired" but was "informed/instructed to stop malingering."  In his December 2009 hearing testimony before the Board, the Veteran stated that he had first thought his sleep problems in service were due to being in a noisy environment.  But he then described multiple episodes in which he woke up unable to move.  He further said that he would "be sleeping, and all of a sudden, I couldn't breathe.  And then when I did I'd be out of breath."  He stated he did not go to sick call during active duty service, and he did not know what was happening to him at the time.

Here, the evidence satisfies all elements of a successful service-connection claim on a direct-incurrence basis.  VA treatment records reflect that the Veteran has been diagnosed with OSA, which he treats with a CPAP machine.  So there is the required proof of current disability and, in particular, confirmation the Veteran has the condition being claimed.

The Veteran's March 1963 induction examination does not show any documented sleep problems or diagnosis of sleep apnea.  His service treatment records (STRs) generally are unremarkable for suggestion of any sleep-related problems or issues, but in his January 1965 service separation report of medical history he indicated having frequent trouble sleeping and shortness of breath.  The document further stated that the Veteran had difficulty sleeping in billets because of general noise, and he had occasional shortness of breath and cardiac palpitation "noted on excise."

The Veteran testified that he experienced symptoms of sleep apnea during his service, including fatigue, snoring and breathing disturbances.  Together, the STRs and his supporting testimony attesting to this are sufficient to establish an in-service event to which the current sleep disorder could be related.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (in certain instances, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006; Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

As noted above, the Board has remanded the Veteran's service connection claim on three occasions - most recently in February 2017 - in order to obtain an adequate VA examiner's opinion on the etiology of the Veteran's OSA.  In February 2017, the Board determined that while a June 2016 VA examiner found that the Veteran was, in fact, diagnosed with OSA, the examiner mischaracterized the Veteran's lay assertions regarding his symptoms of sleep apnea as "trouble sleeping" while ignoring specific lay statements the Veteran made regarding his symptoms in service that are supportive of his claim.

In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the United States Court of Appeals for Veterans Claims held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). 

In March 2017, following the most recent Board remand, a VA nurse practitioner similarly concluded that it was less likely than not that the Veteran's OSA was related to military service.  However, this opinion is similarly deficient to the prior VA opinions on this issue.   The VA examiner based this decision on an absence of treatment records documenting sleep problems until June 2007, which the examiner incorrectly stated was more than 50 years following the Veteran's separation from active duty service.   An opinion based on the absence of treatment records without consideration of a Veteran's competent reports, is inadequate. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, this latest opinion again failed to address specific descriptions the Veteran has provided concerning his sleep problems in service in support of his claim, which were not limited to "trouble sleeping" but also included excessive snoring and waking up gasping for air.  As such, the Board finds that the March 2017 VA examiner's opinion is also inadequate to adjudicate the Veteran's service connection claim.

Following a review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's OSA had its onset in or was otherwise related to his military service.  The Board finds the lay assertions made by the Veteran regarding the onset of his symptoms of OSA during active duty service to be credible.  Further, these statements are consistent with the available medical evidence of record, in particular, the Veteran's January 1965 service separation report of medical history.  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as explained, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's OSA had its onset during active duty service.  Consequently, service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

This claim of entitlement to service connection for OSA is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


